 In the Matter of AMERICAN MAIZE-PRODUCTS COMPANYandFOREMAN'SASSOCIATION OF AMERICA, CHAPTER #192Case No. 13-R-3097.-Decided June 26, 19416Mr. Richard P. Tinkham,of Hammond, Ind., for the Company.Messrs.W. Allen Nelson,of Detroit, Mich.,Fred L. Williams,ofGary, Ind., andCharlesM. Roranovich,ofWhiting, Ind., for theF. A. A.Messrs.GeorgeH. Hoffman,ofHammond, Ind., andRussellBrandon,of Chicago, Ill., for the C. I. 0.Mr. Samuel M. Kaynard,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TILE CASEUpon a petition duly filed by Foreman's Association of America,Chapter #192, herein called the F. A. A., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of American Maize-Products Company, Roby, Indiana, here-in called the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before William 0. Mur-dock, Trial Examiner.The hearing was held at Chicago, Illinois,on March 12, 13, 14, 15, 18, 1946.The Company, the F. A. A., andOilWorkers International Union, Local 210, C. I. 0., herein calledthe C. I. 0.,' appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.At the hearing theCompany moved to dismiss the petition on the ground that theNational Labor Relations Act and its administration by the Boardare in violation of the Constitution of the United States.We find thiscontention without Inerit.The validity of the Act as an entirety hasbeen sustained by the Supreme Court of the United States and thearguments raised by the Company have been often passed upon and1A motion to intervene by the C.I0 to protect its interest among certain non-super-visory employees of the Company whom it represents as bargaining representative, wasgranted at the hearing69 N, L. R B., No. 6.66 AMERICAN MAIZE-PRODUCTS COMPANY67found untenable.2The motion to dismiss on the ground mentionedis accordingly denied.At the hearing and in its brief, the Companyalsomoved to dismiss the petition on other grounds.For reasonsstated hereinafter, the motion to dismiss on these grounds is herebydenied.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYAmerican Maize-Products Company, a Maine corporation having itsplace of business and sole plant in Roby, Indiana, is engaged in theprocessing and production of corn products such as syrup, starch,sugar, oil,protein, cattle feeds, dextrin and lactic acid.The principalraw materialused by the Company is corn, the value of purchases ofwhich exceeds $1,000,000 annually.More than 50 percent of the rawmaterialsused by the Company is shipped into the State of Indianafrom sourcesoutside the State.The annual value of the Company'ssales exceeds$1,000,000, of which in excess of 50 percent representssales outsidethe State of Indiana.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDOil Workers International Union, Local 210, is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.Foreman's Association of America, Chapter #192,is anunaffiliatedlabororganization,admitting supervisory employees of the Companyto membefiship.32SeeN. L. R. B V.Jones & Laughlin Steel Corporation,301 U. S.1 ; American Federationof Labor v N L. R. B.,308 U S 401;Pittsburgh Plate &GlassCompany v. N. L. R B.,313 U. S. 146;Inland Empire District Council,Lumber and Sawmill Workers Union,at al v Millis,325 U. S. 697;N. L R. B.vHearst Publications,Incorporated,et at.,322U. S. 111;Reilly,at at. v Millis,atal, 144 F.(2d) 259(App. D. C) ,NL. R B v. In-ternationalBrotherhood of Electrical Workers,308 U S.413; N. L. R. B. v. Falk Corpora-tion,308 U S 453;Marshall Field and Company v Harry A Millis,at at,unreported(D. C., D C.)5 Labor Cases 60, 891;Northrup Corporation v. Madden,30 F. Supp. 993(D C Calit )8The Company contends that the F A. A. is not a labor organization under the Act.Section 2(5) of the Act states: "The term `labor organization'means any organizationof any kind, or any agency or employee representation committee or plan, in which em-ployees participate and which exists for the purpose,in whole or in part,of dealing withemployees concerning grievances,labor disputes,wages,rates of pay,hours of employment,or conditions of work."The F A A is clearly a "labor organization" within this defini-tion and the Board has so held in many cases involving the parent organization and otherlocals of the parent organization 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONOn May 2,1945, the F. A. A. notified the Company that a majority ofits supervisory employees had designated the F. A. A. as their collec-tive bargaining agent and requested a conference to discuss an agree-ment.The Company did not accede to this request.The Company contends that the Board lacks jurisdiction to certifythe F. A. A. as collective bargaining representative of the supervisorypersonnel involved in this proceeding on the ground that the foremenand assistant foremen are "employers" rather than "employees" underthe definitions contained in the Act.Furthermore, the Companypoints out that the Board has in the past held companies liable forthe acts and words of such supervisors. The status of foremen underthe Act has been considered in a number of Board 4 and court 5 deci-sions.Both the Board and the courts have concurred in holding thatforemen have a dual aspect under the definitions of "employer" and"employee" contained in the Act.When he acts in the interest of hisemployer, a foreman is an "employer," but when he acts in his owninterest, as when he seeks to better the terms and conditions of hisemployment, he is an "employee."Accordingly, we find that for thepurposes of this proceeding the supervisors here involved are em-ployees within the meaning of Section 2 (3) of the Act.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the F. A. A. represents a substantial number ofemployees in the unit hereinafter found appropriate.6We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITPosition o l the PartiesThe F. A. A. seeks a unit of production and maintenance foremen,assistant foremen and those employees whose supervisory dutiesaMatter of Soso Manufacturing Company,etat.,56 N. L R B 348,Matter of PackardMotor Company,61 N L. R. B. 4, and 64 N L. R B 1212;Matter of L. A. Young Spring &Wire Corporation,65 N L.R. B. 298;Matter of The B.F. Goodrich Company,65N. L It. B.294;Matter of The Midland Steel Products Company,65 N. L. R B. 997;Matter ofSimmons Company,65 N. L. R. B.984,Matter of Westinghouse Electric Corporation(East Springfield Works),66 N. L. R. B 1297.IN. L. R B v Armour and Company,154 F.(2d) 570(C. C. A. 10),Nov. 5, 1945;Jones & Laughlin Steel Corporationv.N. L R. B.,146 F. (2d) 833(C.C.A 5) ;N L R Bv Skinner&Kennedy Stationery Company,113 F. (2d) 667(C. C. A. 8).6The Field Examiner reportedthat the F. A. A submitted41 cards bearing the namesof 40 employees listed on the Company's pay roll of October 1, 1945, and that the cards weredated March 1945 (22), April 1945(17), and May 1945 (1).There are approximately 75 employees in the unit which the F A. A. asserts isappropriate.- AMERICAN MAIZE-PRODUCTS COMPANY69qualify themas production and maintenanceforemen andassistantforemen, excluding supervisory employees above the classification offoremen, and allother employees.The Company, in opposition to the unit sought by the F. A. A.,raises,inter alia,the following objections: (a) the foremen employedby the Company are a part of management inasmuch as they. conferwith top management and make and assist in making company policy,and that by virtue of their broad authority over the operations of theirdepartments and their wide powers and responsibilities, they are morethan "traffic cops"; (b) the F. A. A. is "not an independent organiza-tion ofsupervisors, but insteadan organizationsympathetic if not inactual alliance with rank and file labor unions"; (c) a unit of super-visory employees, if found appropriate, should include three namedforemen whom the F. A. A. would exclude, and, in addition, shouldexclude certain named keymen 7 whom the F. A. A. seeks to includein the unit; (d) in the event of an election, the Company urges thatthe Board conduct three separate elections among the three groupsof employees (the foremen, the assistant foremen, and the keymen whoare in dispute), and on that basis determine the final composition ofthe unit.The C. I. O. does not seek to represent any unit of supervisory em-ployees.The C. I. O. has been the bargaining representative for theproduction and maintenance employees of the Company since 194:1.11Included in this bargaining unit are certain named keymen whosestatus as supervisory employeesis indispute.The F. A. A. does notseek to represent or include in its unit the category of keymen assuch ; it seeks to include the disputed individuals on the ground thatthey are exercising supervisory authority and are, therefore, properlywithin a unit of supervisory employees.Organizational StructureThe Company's plant is comprised of more than 100 buildings lo-cated on an 80-acre tract of land. It employs approximately 860 em-ployees and the non-supervisory maintenance and production em-ployees, of whom there are approximately 660, are represented by the°These disputed employees are variously designated by the Company as keymen, chiefoperators,special operators,shipping room man, first class laborer,etc.Hereinafter, weshall refer to them as "keymen."9 In 1941 the Oil Workers International Union, C I. 0 , filed a petition for investigationand certification of representatives of the Company's production and maintenance employeesat its Roby, Indiana, plant.On October 28, 1941, the parties entered into an agreementfor a consent election.On November 6, 1941, the consent election was held with the OilWorkers International Union, C. I 0, and the Independent Employees Association of theAmerican Maize-Products Co., on the ballot.The C. I. 0 won theelection and has beenthe bargaining representative for the Company's production and maintenance employeessince 1941. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. I. O.The supervisory unit sought by the F. A. A. consists of agroup of supervisors of the Production Section whose rank and filemembers constitute the bargaining unit of the C. I. O.At the top of the Company's managerial hierarchy in its ProductionSection is the plant manager, who is also vice president of the Com-pany.The Production Section is divided into numerous divisions,such as the Operations Division (which is further divided into thepower division and the mill house division), the refinery and chemicaldivision, the starch division, the mechanical division (consisting of thesubdivisions of maintenance, maintenance engineer and engineer-ing), the industrial relations division, production planning and ship-ping division.These divisions and 'subdivisions are supervised bysupervisors variously designated as superintendents, division mana-gers, or engineers.The parties agree that these higher categories ofsupervisors should not be included in the unit sought by the F. A. A.Each division or subdivision consists of numerous departments.Each department is an individual operating unit usually contained ina separate building and is under the direction of a foreman.Directlyunder the foreman in most departments are assistant foremen.Somedepartments have no assistant foremen, others have one assistant fore-man, and there are departments which operate on a 24-hour scheduleand have three or four assistant foremen to supervise the various'shifts.Beneath the assistant foremen are the production and maintenanceemployees.This group consists of the rank and file employees andkeymen.The keymen are, apparently, the senior and more skilledemployees.As has been stated heretofore, the F. A. A. does not claimthat keymen, as such, are supervisory employees, but contends thatcertain of these employees have assumed, with company acquiescence,or have been delegated, supervisory authority and duties which justifytheir inclusion in a bargaining unit of supervisory employees.Thekeymen and the remaining rank and file workers are for the most part,in the unit presently represented by the C. I. O.The foremen and assistant foremen are salaried employees and enjoycertain privileges.Employees below these categories are mainlyhourly paid members of the C. I. 0., and do not enjoy the specialprivileges of the foremen and assistant foremen. It is clear that theforemen and the assistant foremen of the Company have the powerto change or effectively recommend changes in the status of employeesand are thus supervisory employees within the meaning of the Board'scustomary definition.There are approximately 31 foremen and 30assistant foremen.In addition, there are 30 keymen, of whom ap-proximately 16 are claimed by the F. A. A. to be supervisors. AMERICAN MAIZE-PRODUCTS COMPANY71The Company's ContentionsWe do not agree with the Company that its foremen are policymaking individuals,9 nor do we find persuasive its attempt to dis-tinguish its foremen from foremen employed elsewhere on the groundthat the foremen have duties, powers, and responsibilities far beyondthose of "traffic cops." 10Admittedly, the Company's foremen havebroad discretionary powers and authority in affecting the status ofemployees.They are largely responsible for the quality and quantityof work produced and the operations of their departments. In allrespects they have extensive powers of supervision.However, intheYoungandGoodrichcases, the Board held that foremen, as "em-ployees," are entitled under the Act, like non-supervisory employees,to be placed in some appropriate bargaining unit; that the particularkind or type of industry in which foremen are employed is immaterial;and that the scope of the foremen's authority and responsibility isrelevant only insofar as it might affect the grouping of such employeesfor the purpose of collective bargaining.The Company's argument with respect to the F. A. A.'s possiblelack of independence is no longer material since our decision in theJonescCLaughlincase 11 wherein we held that this Board had nopower to limit the choice of a collective bargaining representative fora unit of foremen to an independent, unaffiliated foremen's union.TheAct guarantees to all employees the right to collective bargaining.In the absence of specific language in the Act, we may not disqualifya freely chosen, legitimate labor organization, not company-dominated,from acting as the collective bargaining agent for employees. In theJones & Laughlincase, careful consideration led us to the conclusionthat the Act, as written today, requires that we protect the right ofv The Company conducts a Foremen Training Program and a Foremen ConferenceProgramThe purpose of the program is the periodic discussion among supervisory em-ployees of various topics relating to labor-management, plant production, operations andadministration.Confeiences are conducted by group leaders, and at the end of eachconference the consensus of opinion of the participants is recordedThe final resultsof the conferences are embodied in a mimeographed pamphlet which is distributed amongthe supervisors of the Company.The Company introduced evidence of this programfor the purpose of showing that the foremen are policy making individualsHowever,it appears that not all foremen participate in these conferences and that higher levelof supervisory employees also attendMoreover,higher managementreserves some vetopower over the translation of the results of the conferences into final company policyThe Company also points to foremen participation in budget making for their depart-ments, the minor advisory part they play in contract negotiations with rank and fileunionsand their role in acting as company representative in the first step in the grievanceprocedure provided by such agreementswe are unable to conclude that because of sucha piogram of conferences and powers vested in the foremen of the Company, that theforemen are in reality policymakingindividuals10The Company is evidently alluding to the phrase "traffic cops" used by a majorityof the Board in thePackardcase."Matter of Jones &Laughlin Steel Corporation, Vesta-Slaannopin Coal Division,66N L R. B , 386. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees to bargain collectively, through representatives of theirown choosing,not of our choosing.12Another contention of the Company raises the issue of the pro-priety of a single unit of supervisory employees consisting of fore-men, assistant foremen, and the disputed category of keymen.TheCompany urges that each group be permitted to vote independentlyand decide for itself whether it wishes to be included in the same unitwith the other supervisory employees.As noted above, the partiesagree that the division managers and superintendents are not to beincluded in the present unit.Moreover, the F. A. A. does not seekto include in the supervisory unit, as a class, the disputed categoryof keymen.On the contrary, the F. A. A., in urging the inclusion ofcertain keymen in the supervisory unit, contended and sought toprove that these employees actually were supervisors, that theirpowers and duties and responsibilities were commensurate with thoseof the assistant foremen, and that they should therefore be includedin any unit which included assistant foremen.As will be shownhereafter, some keymen have, in our opinion, attained the stature offoremen or assistant foremen in the performance of their duties, andtheir duties are closely akin to those of classified foremen or assist-ant foremen.The record reveals that the duties and authority ofthe foremen and assistant foremen are substantially similar.Fore-men exercise control over their departments and assistant foremenaid them in that duty.Assistant foremen and foremen participate inthe Company's training program and conference program.At times,a foreman is in charge of more than one department and the assistantforeman performs the foreman's duties in one of these departments.In departments where operations are on a 24-hour schedule with threeshifts, assistant foremen perform some of the functions of the fore-man when the foreman is not present. The assistant foreman oftenreplaces the foreman, in his absence.All the foremen and assistantforemen and those keymen hereinafter found to be supervisors areeither production or maintenance supervisors and fall within the twolowest levels of supervisors in the employ of the Company. It is12At the hearing and in its brief, the Company contended that the F. A A was "sym-pathetic if not in actual alliance with rank and file labor unions"The Company pointedto the conduct of the Foremen'sAssociation of America,the parent organization of thepetitioning union,in connection with the C I 0. United Steelworkers'strike in theCarnegie Illinois Steel Corporation plant at Gary,Indiana,on January,1946, and thestrike at the Great Lakes Steel Corporation,and further alleged that an "understanding"for mutual support and cooperation was reached on May 15, 1943, between the presidentof the Foremen's Association of America and the president of the C I 0 United Auto-mobileWorkers.In our opinion,such evidence does not establish that the F. A A. isnot independent of rank and file unionsIn thePackardcase,a similar charge was madeand the majority of the Board found that the Foremen'sAssociation of America is anunaffiliated and independent labor organization.In succeeding cases, the Board hasmade the same determination with respect to that organization's locals.Accordingly,we are satisfied that the F.A.A is an independent,unaffiliated labor organization,organized for the exclusive purpose of representing supervisory employees. AMERICAN MAIZE-PRODUCTS COMPANY73clear that the foremen, assistant foremen and such of the keymen whohave supervisory powers akin to those of the foremen and assistantforemen have a community of interest which would best be served bythe establishment of a single unit.Composition of the UnitThere remains for consideration the disposition of certain namedindividuals over whom the F. A. A. and the Company are indisagreement.The F. A. A. contends that three foremen, Ernest Scott, A. Bartlettand W. Reed perform certain duties which associate them more closelywith management than other foremen, and should consequently beexcluded from the unit, whereas the Company takes the position thatthese employees have the same status and authority as any other f ore-men in the plant and have no duties or authority which places themin a category different from that of the other foremen.Ernest Scottis classified by the Company as foreman of the DryStarch Department. It appears that Scott, in addition to his dutiesas foreman in that department, participates in the direction of theCompany's foremen training program.He outlines the program,schedules the classes, and arranges for outside specialists to conductsuch classes.The actual paper work and administration of the pro-gram is performed by the Industrial Relations Department, which isunder the supervision of T. G. Higgins.Although Scott has theseadditional duties in regard to the training program, he is a foremanof a production department on the same level of supervision as otherforemen in the Production Section. It does not appear that Scott,by virtue of his added duties, exercises any degree of authority overother foremen.Accordingly, we shall include him in the unit.A. Bartlettis the foreman of the Company's Service Departmentand Utility Department. In that capacity, he is in charge of theCompany's janitors and oversees the sanitation of the various depart-ments, lunchrooms, lockers, and washrooms.The janitors are in-cluded in the production and maintenance unit represented by theC. I. 0. In the course of discharging his responsibility for keeping inrepair the Company's sanitary facilities and maintaining sanitaryconditions, he may cause a department in the plant to be shut down.Nevertheless, it does not appear that he has any higher supervisoryauthority than the other foremen.Accordingly, we shall include himin the unit.W. Reedis the foreman of the Plant Police or Protection Depart-ment.He supervises eight guards and clockmen ; the clockmen areincluded in the rank and file unit, whereas the guards are excluded.His section is charged with the duty of inspecting the plant for safety 74DECISIONSOF NATIONALLABOR RELATIONS BOARDand fire hazards and checking the passage of employees in and out ofthe plant. Inasmuch as Reed is the sole supervisory employee in hisdepartment, we shall include him in the unit of production and main-tenance foremen and assistant foremen.13The F. A. A. seeks to include in its unit approximately 16 namedkeymen who, it contends, are performing the duties of the productionand maintenance foremen and assistant foremen and have the samepower and authority as foremen and assistant foremen, notwith-standing their classification.The Company contends that these em-ployees are presently in the rank and file unit and are not exercisingany supervisory authority.We shall, therefore, examine the powersand duties of the employees in each of the disputed cases.Ambrose Wine;-C. Scheidt; A. Gerlach; J. Dominic:Wine is des-ignated by the Company as oil expeller operator in the Feed HouseDepartment; Gerlach is designated as special operator in the DextrineDepartment; Scheidt is designated as special operator in the DryStarch Department; Dominic is designated as water tender in theBoiler House Department. For the past several years, these employeeshave regularly substituted for their assistant foremen.The regularweekly substitution of these men for their assistant foremen is due tothe "swing" shift arrangement whereby each assistant foreman has 1day off each week. There being an assistant foreman on each of thethree shifts, the keymen take the place of an assistant foreman 3 dayseach week. In addition, the keymen substitute for the assistant fore-men whenever such assistant foremen have been on vacation or absentbecause of sickness.When the keyman is substituting for the assistantforeman he apparently exercises all the authority customarily exer-cised by the assistant foreman.Accordingly, these employees exercisesupervisory authority within the meaning of the Board's customarydefinition.14We shall include them in the unit.S. Gjesteland:The Company lists him as Class "A" tinner in the TinShop of the Company. He is the most highly skilled man in the TinShop and when acting solely as a first class tinner, he lays out thework and the different jobs and directs the work of the persons on suchjobs.As the keyman in his department, he regularly rep] aces the fore-man of the Tin Shop and is next in authority under the foreman.Hereceives a higher rate of pay than the other employees and is regardedby other employees as a supervisor.Moreover, the Company admits" SeeMatter of The Midland Steel Products Companry, supra14At the hearing, the Company stated that in the near future it contemplated a curtail-ment of production and the institution of a 40-hour week scheduleIn that event, theCompany argued, wine, Gerlach and Scheidt would be relieved of any supervisory dutieswhich they may now possess. Our finding that wine, Gerlach and Scheidt are supervisoryemployees is premised on facts existing at the time of the hearing If, thereafter, wine,Gerlach and Scheidt became or will become non-supervisory employees on a permanentbasis, they shall be deemed to be excluded from the unit herein found appropriate. AMERICAN MAIZE-PRODUCTS COMPANY75that he will soon be promoted to the position of foreman in the TinShop.Accordingly, we find that he is a supervisor and we shall includehim in the unit.R. Schultz:He is designated as first class painter.There is noofficially designated Painting Department according to the Company'sorganization chart, and no officially designated foreman.The Com-pany's chart places Schultz under the joint supervision of the Mainte-nance Manager, J. McGeorge, and the Maintenance Engineer, W. Lar-mouth.Although Schultz does actual painting workregularly, he hasunder him from 4 to 30 employees for whose work he is responsible.The number of employees he supervises varies according to the particu-lar job.He does all the record and detail work and apparently hasthe duties and authority comparable to those of foremen and assistantforemen in other recognized departments. It is apparent that, becauseof his peculiar position in regard to other painters, his recommenda-tions concerning his subordinates must be relied upon by the Company.Accordingly, we shall include him in the unit.J. Domagalski:Domagalski is designated as keyman of the lubrica-tors.As in the case of Schultz, there is no foreman between him andthe division managers, McGeorge and Larmouth.There are six lubri-cators who are charged with the duty of keeping the machinery oiled.He assigns and directs the work of the other lubricators, does all therecord work and detail work and apparently has the power to makeeffective recommendations.We are of the opinion that he is a super-visory employee.Accordingly, we shall include him in the unit.J. Early:Under the Mill House Division, the Company operates adepartment known as the Canning and Packaging Department. Thisdepartment is under the supervision of Foreman Radermacher and ischarged with a dual function which is carried on by (1) the SyrupCanning Department and (2) the Starch Packaging Department.These 2 departments are located at opposite ends of the plant and thereis no official assistant foreman designated by the Company. Before heentered the Army, Early directed the work of from 4 to 12 employeesin the Starch Packaging Department. It is clear that, because ofEarly's outstanding ability, he was in complete charge of that sectionand only required and received nominal supervision by ForemanRadermacher.As a result, he exercised supervisory authority and wasrecognized by the employees as the head of that section.At the pres-ent time Early's duties are being performed by Rockway who is newat that position. In view of Rockway's inexperience, Foreman Rader-macher now spends more time in the Starch Packaging Departmentthan was his wont when Early was employed by the Company and,consequently, Rockway does not have the same duties, powers, andauthority as Early.Accordingly, we shall not include Rockway in 76DECISIONSOF NATIONALLABOR RELATIONS BOARDthe unit of supervisory employees sought by the F. A. A.; but we shallinclude Early.15L. Gobek:Gobek is designated by the Company as a set-up man inthe Canning and Packaging Department, referred to above, under thesupervision of Foreman Radermacher.He devotes his time in theSyrup Canning Department. His status is different from that of Earlywho was in charge of the Starch Packaging Department; it appearsthat Radermacher, until Rockway's advent into the department, main-tained close supervision over the syrup canning end of the department.There is no evidence that Gobek exercises supervisory authority andthe F. A. A. is in doubt as to his status. Accordingly, we shall excludeGobek from the unit.W. Mills:He is designated as desiccator operator in the Fro-dexDepartment.The department operates on a 24-hour schedule andMills works on the 4 p. in. to 12 p. m. shift. There is conflicting evi-dence as to whether Mills replaces the foreman during his absence.Mills substituted for the foreman only during two vacation periods,and otherwise performs the regular work of a machine operator.There are approximately but three employees on his shift.Althoughit appears that on Mills' shift there is no immediate supervisor incharge, we are not of the opinion that Mills acts as an assistant fore-man.We find that Mills is not a supervisor within the meaning ofthe Board's customary definition.Accordingly, we shall exclude himfrom the unit.-V. Dostatni:He is designated by the Company as a first class la-borer or first class helper in the New Construction Department.TheNew Construction Department is under the supervision of ForemanE. 0. Blade and Assistant Foreman C. Romanovich. The F. A. A.contends that Dostatni exercises supervisory authority over a groupof eight laborers.However, from the record, it appears that he isatmost a "gang leader" who is in charge of a laboring crew for aparticular task.Moreover, he is not on the same level as the topranking individuals of the non-supervisory employees in the depart-ment; there are "A" and "B" mechanics in the department who receivemore pay, and it appears that at times Dostatni is designated as a"B" mechanic and given an additional rate of pay when he performscertain duties and handles certain tools.Any disciplinary powerwhich he may have would be limited by the fact that there is a fore-man and assistant foreman in the department.And it is unlikely thathe has authority effectively to recommend or effect changes in thestatus of employees.Accordingly, we find that he does not possess.15 If,however, upon his return to actual work, Early does not resume the exercise ofsuch supervisory duties and authority he possessed before he entered the Army, he shall bedeemed to be excluded from the unit. AMERICAN MAIZE-PRODUCTS COMPANY77supervisory authority within the meaning of the Board's usual defini-tion.We shall, therefore, exclude him from the unit.Frank Romanovich:Romanovich is known as a yardmaster, butis classified by the Company as an administrative employee in theShipping Department.This department is considered by the Com-pany as being clerical and administrative.The F. A. A. would in-clude him in the unit as the foreman of the Shipping Department,which it includes under a production division-the Production Plan-ning and Shipping Division.Romanovich is in charge of the place-ment of freight cars which are used for bringing new material intothe plant, the carrying of materials from one part of the plant toanother, and the transporting of finished products out of the plant.He supervises no employees of the Company, but directs the activitiesof an outside train crew which reports for work each morning; thetrain crew has a boss or conductor.Although he is eligible for mem-bership in the F. A. A. because he "supervises material," it is clearthat he is not a supervisor within the meaning of the Board's cus-tomary definition.Accordingly, we shall exclude him from the unit.V. Dvorscak:Dvorscak is designated by the Company as a keyman.He performs the duties of an auto mechanic in the Company's garage.The truck drivers of eight or nine trucks are assigned to the garage.However, the drivers take their orders directly from the ShippingDepartment, and Dvorscak has no supervisory authority over anycompany employees.Accordingly, we shall exclude him from theunit.P. Pearson:Pearson is classified by the Company as a shippingroom man in the Starch Loading Department. Johnson is foremanof this department, and there appear to be two distinct operationsperformed therein, the packing and loading of dry starch. Johnsondevotes his time to the packing end, and Pearson directs the loading.Although it appears that Pearson exercises and performs some func-tions and duties commonly performed by a foreman, such as makingtime reports and labor transfer tickets, there is no evidence that hehas the power to effectively recommend the change of status of otheremployees.Since both the foreman and Pearson work the morningshift,Pearson receives orders every night covering the work to beperformed the following day, and there is evidence that Johnson over-sees and checks the orders, we find that Pearson is not a supervisorwithin the meaning of the Board's usual definition.Accordingly, weshall exclude him from the unit.W. Breitske:Breitske is classified by the Company as a chief opera-tor in the Lactic Acid Department.There are three or four men inthis department, which performs a highly technical phase of the Com-pany's work.The department operates 24 hours in three shifts ; 78DECISIONSOF NATIONALLABOR RELATIONS BOARDBreitske works the day shift at all times. In view ofthe fact thatthere are so few employees in the department,and considering thefurther fact that the foreman is present at the same time Breitskeworks, it would appear that Breitske is not vestedwithsufficientindicia of supervisoryauthorityto warrant his inclusion,Accord-ingly, we shall exclude him from the unit.E. Kocklin:IIa is listed by the Companyas chief operator in theMaco Department.Kocklin's position is similar to that of Breitskein the Lactic Acid Department.Although theMaco Departmentworks 24 hours a day, Kocklin works the day shift when the foremanis present.There are approximately six employees on the day shiftand it appears that Kocklin does not exercise supervisory authorityover them.For some timeduring thewar, Kocklin apparently wasin charge of the department;but with the return of Heller, who wasappointed foreman of the department,Kocklin was relegated to hisformer position of chief keyman.Inasmuch as Kocklin does not fallwithin the meaning of the Board's customary definition of super-visory employees,we shall exclude him from the unit.H. Cummings:He is designated by the Company as shippingchecker inthe C. S. U.Loading Department,which is under the super-vision of Foreman Cruse.Cummingsis incharge of the loading ofbox cars and performs all the duties pertaining thereto.There is evi-dence that he performs manual labor along with his gang.There isconflicting evidence as to whether he takes the place of the foremanduring the latter's absence.However, it is clear that Cummings' so-called disciplinary powers are more in the nature of complaints tothe foreman who independently handles the matter.There are ap-proximately eight employees on the day shift,when Cummings is onduty, and it appears that his status is like that of a gang leader withno power effectively to recommend a change in the status of employees.Accordingly, we shall exclude Cummings from the unit.We find that all production and maintenance foremen,"' assistantforemen, and employees whose duties qualify them as production andmaintenance foremen and assistant foremen 17 of the Company'sRoby,Indiana, plant,excluding supervisory employees above the classifica-tion of foreman,and all other employees,constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act.1B Including Ernest Scott, W. Reed, and A BartlettIncluding Ambrose Wine, C Scheidt, A. Gerlach, J. Dominic, S Gjesteland,R. Schultz,J Domagalski, and J Early. As noted above,if,upon his return fromthe Army, Earlydoes not resume his former duties and does not occupy the same supervisorystatus he en-joyed previously, he is to beconsidered as excluded from the unit. AMERICAN MAIZE-PRODUCTS COMPANYV.TIIE DETERMINATION OF REPRESENTATIVES79We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American Maize-Products Company, Roby, Indiana, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction,under the direction and supervision ofthe Regional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Ar-ticle III, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off,and including employees in the armed forces of theUnited States who present themselves in person at the polls,but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byForeman's Association of America,Chapter #192,for the purposesof collective bargaining.MR. GERARD D. REILLY,dissenting:For the reasons stated in my dissenting opinions inMatterof Pack-ard Motor Car Company,61 N. L.R. B. 4, andMatter of Jones c6Laughlin Steel Corporation,66 N. L. R. B. 386, I am constrainedto dissent from the majority opinion in this case.